DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 13-16, 20-24 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawai (EP 3468065 A1).
In regards to claims 1 and 16, Sawai (EP 3468065 A1) teaches a method for wireless communication at a repeater, comprising: transmitting, by the repeater, a beacon signal that indicates a presence of the repeater (see figure 6, RACH preamble transmitted by Relay device 30) wherein the repeater is configured to repeat signals to one or more user equipment (UEs) within a wireless communications system (see paragraph 25;  the relay device 30 of figure 1 relays the communication between the base station 10 and the UE 20); receiving a signal from at least one base station within a time-frequency resource that is shared by a plurality of neighboring base stations in response to transmitting the beacon signal (see figure 1 the multiple neighboring base stations 10A and 10B; see figure 6 step s64 and paragraph 47; the base station 10 upon receiving the RACH preamble transmits the timing advance information and resource allocation/scheduling grant to the relay device 30; see figures 2 and 3 and paragraphs 33 and 35 for the resource allocation -  the base station sends in time slot t4/t7 and frequency slot f0 (figure 2) and in time slots t1/t2/t3 and frequency slot f0 (figure 3) data to the relay 30) and transmitting an amplified version of the received signal to the one or more UEs (see paragraph 25; the relay device, upon receiving the signal from base station 10, amplifying the signal to the UE 10; see figures 2 and 3 and paragraphs 33 and 35; relay 30 sends data to UE 20 in timeslots t8/t9 in frequency slot f0 (figure 2) and in time slots t6.t7/t8 in frequency slot f0 to the UE20).
In regards to claims 5 and 20, Sawai teaches, wherein receiving the beacon configuration further comprises: receiving the beacon configuration that indicates to transmit the beacon signal as a random access channel (RACH) preamble within a RACH resource of the wireless communications system (see figure 6, RACH preamble transmitted by Relay device 30; see paragraph 47; discussion of the RACH preamble).
In regards to claims 6 and 21 Sawai teaches, wherein transmitting the beacon signal comprises: transmitting the beacon signal that includes an identifier associated with the repeater (see paragraph 27; the relay device 30 if being the type 1 has an individual cell ID and is permitted to operate its own cell but performs relay communication within the range of resources that are allocated by the base station; see paragraph 28; the type 2 relay device does not have an individual cell ID unlike type 1 and assists in the direct communication between the base station 10 and UE 20 (this implies that it is associated with cell ID of base station 10)).
In regards to claims 7 and 22, Sawai teaches, wherein the repeater is not configured to decode or process the received signal before transmission (see table 1 below paragraph 28; the type 1 relay does not decode while the type 2 relay does; the usage model for type 1 relay is only for coverage extension).
In regards to claims 8 and 23, Sawai teaches wherein the repeater is configured to amplify and beamform the signal without coordination with the at least one base station or any of the plurality of neighboring base stations of the wireless communications system (see paragraph 25; the relay device, upon receiving the signal from base station 10, amplifying the signal to the UE 10; see paragraph 11; the relay unit may transmit the relay signal for the communication terminal to be relayed through beam forming; see paragraph 108; the control unit 342 in the relay transmits the signal through beam forming).
In regards to claims 9 and 24, Sawai teaches a method for wireless communication at a base station, comprising: receiving, from a repeater, a beacon signal that indicates presence of the repeater (see figure 6, the RACH preamble transmitted by relay 30 and received by the base station 10 ); performing, in response to receiving the beacon signal, inter-cell interference coordination with one or more neighboring base stations that received the beacon signal to coordinate scheduling of a time-frequency resource (see figure 1 the multiple neighboring base stations 10A and 10B; see figure 6 step s64 and paragraph 47; the base station 10 upon receiving the RACH preamble transmits the timing advance information and resource allocation/scheduling grant to the relay device 30; see the frequency allocation of figure 8 and see paragraph 58; Fig. 8 is an explanatory diagram showing exemplary frequency allocation to each cell. When each cell includes three sectors, allocating frequencies f1 to f3 to the respective sectors as shown in Fig. 8 allows interference of the frequencies at the cell boundary to be suppressed); and transmitting, within the time-frequency resource, a signal to the repeater for repeating to one or more user equipment (UEs) based at least in part on the inter-cell interference coordination (see paragraph 25; the bases station transmits signal to the relay device; the relay device, upon receiving the signal from base station 10, amplifies the signal to the UE 10; see figures 2 and 3 and paragraphs 33 and 35; relay 30 sends data to UE 20 in timeslots t8/t9 in frequency slot f0 (figure 2) and in time slots t6.t7/t8 in frequency slot f0 to the UE20; see paragraph 66; according to the relay device 30, itis possible to adequately select communication to be relayed and suppress generation of interference due to the relay).
In regards to claims 13 and 28, Sawai teaches, wherein transmitting the beacon configuration further comprises: transmitting the beacon configuration that indicates to transmit the beacon signal as a random access channel (RACH) preamble within a RACH resource of a wireless communications system (see figure 6, RACH preamble transmitted by Relay device 30; see paragraph 47; discussion of the RACH preamble).
In regards to claims 14 and 29 Sawai teaches, receiving an indication from a first base station of the one or more neighboring base stations indicating that the first base station received the beacon signal from the repeater (paragraph 47; the base station 10 upon receiving the RACH preamble transmits the timing advance information and resource allocation/scheduling grant to the relay device 30), wherein the inter-cell interference coordination is based at least in part on the received indication (see the frequency allocation of figure 8 and see paragraph 58; Fig. 8 is an explanatory diagram showing exemplary frequency allocation to each cell. When each cell includes three sectors, allocating frequencies f1 to f3 to the respective sectors as shown in Fig. 8 allows interference of the frequencies at the cell boundary to be suppressed; see figures 2 and 3 and paragraphs 33 and 35; relay 30 sends data to UE 20 in timeslots t8/t9 in frequency slot f0 (figure 2) and in time slots t6.t7/t8 in frequency slot f0 to the UE20; see paragraph 66; according to the relay device 30, itis possible to adequately select communication to be relayed and suppress generation of interference due to the relay)).
In regards to claims 15 and 30, Sawai teaches, wherein performing the inter-cell interference coordination comprises: communicating one or more messages with the one or more neighboring base stations via at least one of a wired backhaul link, or a wireless backhaul link, or any combination thereof (see the table 1 under paragraph 28; the backhaul utilization for type 1 relay is higher than the type 2 relay; the use of the backhaul implies a wired or wireless backhaul since all links will either be wireless or wired).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 17-19, 10-12 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai as stated above, and further in view of Cirik et al. (US Publication 2019/0306867 A1).
In regards to claims 2-4 and 17-19 Sawai teaches, the use of PDCCH/R-PDCCH by the base station for controlling the relay (see paragraph 88; receiving PDCCH from the base stations 10A and 10B; see paragraph 54 and figure 7; the specific R-PDCCH sent by the base station to control the relay; also see figure 13 and paragraph 110; upon receiving PDCCH from base station 10A and receiving PDCCH from base station 10B, acquires scheduling information from each PDCCH).  Sawai further teaches configuration of the relay device in paragraphs 77-89.
However Sawai fails to teach receiving a beacon configuration for transmission of the beacon signal, wherein the beacon signal is transmitted in accordance with the beacon configuration and wherein receiving the beacon configuration further comprises: receiving the beacon configuration that indicates to transmit the beacon signal in accordance with a periodic schedule, an aperiodic schedule, or any combination thereof and wherein receiving the beacon configuration further comprises: receiving the beacon configuration that indicates to transmit the beacon signal as at least one of an in-band transmission, or an out-of-band transmission, or any combination thereof.
Cirik et al. (US Publication 2019/0306867 A1) however teaches, receiving a beacon configuration for transmission of the beacon signal, wherein the beacon signal is transmitted in accordance with the beacon configuration (see paragraph 431; in wireless device configuration; for the P-RACH transmission in slot n and according to antenna port parameters associated with periodic CSI-RS configuration or SS/PBCH block with a first RS index, the wireless device may monitor the PDCCH for detection of a DCI format starting from slot n+4 within a window; see paragraph 215 ; the wireless device may act as a relay) and wherein receiving the beacon configuration further comprises: receiving the beacon configuration that indicates to transmit the beacon signal in accordance with a periodic schedule, an aperiodic schedule, or any combination thereof (see paragraph 431; in wireless device configuration; for the PRACH transmission in slot n and according to antenna port parameters associated with periodic CSI-RS configuration or SS/PBCH block with a first RS index, the wireless device may monitor the PDCCH for detection of a DCI format starting from slot n+4 within a window; see paragraph 215; the wireless device may act as a relay) and wherein receiving the beacon configuration further comprises: receiving the beacon configuration that indicates to transmit the beacon signal as at least one of an in-band transmission, or an out-of-band transmission, or any combination thereof (see paragraph 357; A base station (gNB) may configure a wireless device (UE) with uplink (UL) bandwidth parts (BWPs) and downlink (DL) BWPs to enable bandwidth adaptation (BA) on a PCell. If carrier aggregation is configured, the gNB may configure the UE with at least DL BWP(s) to enable BA on an SCell. For the PCell, a first initial BWP may be a first BWP used for initial access. For the SCell, a second initial BWP is a second BWP configured for the UE to first operate at the SCell when the SCell is activated; also see the bandwidth part (BWP) and bandwidth adaptation discussions in paragraphs 358-359).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of PDCCH configuration as taught by Cirik into the teachings of Sawai.  The motivation to do so would be to save power resources by having a periodic monitoring of the PDCCH.
In regards to claims 10-12 and 25-27 Sawai teaches, the use of PDCCH/R-PDCCH by the base station for controlling the relay (see paragraph 88; receiving PDCCH from the base stations 10A and 10B; see paragraph 54 and figure 7; the specific R-PDCCH sent by the base station to control the relay; also see figure 13 and paragraph 110; upon receiving PDCCH from base station 10A and receiving PDCCH from base station 10B, acquires scheduling information from each PDCCH).  Sawai further teaches configuration of the relay device in paragraphs 77-89.
However Sawai fails to teach transmitting a beacon configuration for transmission of the beacon signal, wherein the beacon signal is transmitted in accordance with the beacon configuration and wherein transmitting the beacon configuration further comprises: transmitting the beacon configuration that indicates to transmit the beacon signal in accordance with a periodic schedule, an aperiodic schedule, or any combination thereof and wherein transmitting the beacon configuration further comprises: transmitting the beacon configuration that indicates to transmit the beacon signal as at least one of an in-band transmission, or an out-of-band transmission, or any combination thereof.
Cirik however teaches, transmitting a beacon configuration for transmission of the beacon signal, wherein the beacon signal is transmitted in accordance with the beacon configuration (see paragraph 431; in wireless device configuration; for the P-RACH transmission in slot n and according to antenna port parameters associated with periodic CSI-RS configuration or SS/PBCH block with a first RS index, the wireless device may monitor the PDCCH for detection of a DCI format starting from slot n+4 within a window; see paragraph 215; the wireless device may act as a relay) and wherein transmitting the beacon configuration further comprises: transmitting the beacon configuration that indicates to transmit the beacon signal in accordance with a periodic schedule, an aperiodic schedule, or any combination thereof (see paragraph 431; in wireless device configuration; for the PRACH transmission in slot n and according to antenna port parameters associated with periodic CSI-RS configuration or SS/PBCH block with a first RS index, the wireless device may monitor the PDCCH for detection of a DCI format starting from slot n+4 within a window; see paragraph 215; the wireless device may act as a relay) and wherein transmitting the beacon configuration further comprises: transmitting the beacon configuration that indicates to transmit the beacon signal as at least one of an in-band transmission, or an out-of-band transmission, or any combination thereof (see paragraph 357; A base station (gNB) may configure a wireless device (UE) with uplink (UL) bandwidth parts (BWPs) and downlink (DL) BWPs to enable bandwidth adaptation (BA) on a PCell. If carrier aggregation is configured, the gNB may configure the UE with at least DL BWP(s) to enable BA on an SCell. For the PCell, a first initial BWP may be a first BWP used for initial access. For the SCell, a second initial BWP is a second BWP configured for the UE to first operate at the SCell when the SCell is activated; also see the bandwidth part (BWP) and bandwidth adaptation (BA) discussions in paragraphs 358-359).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of PDCCH configuration as taught by Cirik into the teachings of Sawai.  The motivation to do so would be to save power resources by having a periodic monitoring of the PDCCH.






Relevant Prior Art
Prior art Park et al. (US Publication 2019/0327012 A1) teaches a process for intercell interference coordination (see the coordination between neighbor eNB and serving eNB in figure 17).
Prior art Kim et al. (US Publication 2014/0254537 A1) teaches, a method for controlling inter-cell interference in a wireless system (see the interference experienced by UE in figure 1 and the processes of figures 14, 15 and 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466